Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

               DISTRICT OF COLUMBIA COURT OF APPEALS

No. 21-BG-778

IN RE EDWARD EMAD MOAWAD
                                                            2017 DDN 337
A Suspended Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 998755

BEFORE: Thompson* and Easterly, Associate Judges, and Ferren, Senior Judge.

                                      ORDER
                                (FILED—February 3, 2022)

      On consideration of the certified order from the state of Maryland disbarring
respondent from the practice of law in that state; the November 18, 2021, order
suspending respondent from the practice of law in this jurisdiction and directing him
to show cause why reciprocal discipline should not be imposed, respondent’s
response thereto wherein he states reciprocal discipline should not be imposed; the
statement of Disciplinary Counsel regarding reciprocal discipline; respondent’s
reply thereto; and it appearing that respondent filed his D.C. Bar R. XI, §14(g)
affidavit on December 15, 2021, it is

      ORDERED that Edward Emad Moawad is hereby disbarred from the practice
of law in the District of Columbia nunc pro tunc to December 15, 2021. Although
respondent is correct that the state of Maryland presumptively disbars an attorney
for any intentional dishonesty, a presumption this court does not apply, we review

       *
         Judge Thompson’s term expired on September 4, 2021; however, she will continue to
serve as an Associate Judge until her successor is confirmed. See D.C. Code § 11-1502 (2012
Repl.). She was qualified and appointed on October 4, 2021, to perform judicial duties as a Senior
Judge and will begin her service as a Senior Judge on a date to be determined after her successor
is appointed and qualifies.
No. 21-BG-778

the findings of the originating state to determine, without consideration of the
Maryland presumption, the range of discipline this court would impose for the
misconduct if this were an original action. See D.C. Bar R. XI, §11(c)(4). In doing
so we accept the factual findings and aggravating circumstances of the state of
Maryland, as described in Attorney Grievance Commission v. Moawad, 257 A.3d
611 (Md. 2021), and apply our case law to that misconduct, see In re Guberman,
978 A.2d 200 (D.C. 2009).

       Although we have limited the sanction of presumptive disbarment to cases
involving reckless or intentional misappropriation and the conviction of crimes
involving moral turpitude, we have also disbarred counsel in those cases where the
underlying facts and aggravating circumstances require such a sanction including
when we have determined that the attorney’s intentional dishonesty rises to the level
of flagrant dishonesty. See, e.g., In re Bleecker, 11 A.3d 1224 (D.C. 2011)
(disbarring an attorney as reciprocal discipline where the state of Maryland disbarred
respondent after it found that in filing a civil complaint he misrepresented the day of
the injury to hide his failure to file a complaint within the statute of limitations and
that his actions were detrimental to his client and wasted court time). Contrary to
respondent’s arguments, we have previously held that flagrant dishonesty does not
require an associated misappropriation or that the dishonest statement be made either
under oath or as part of a court proceeding. See, e.g., In re Bynum, 197 A.3d 1072,
1074 (D.C. 2018) (court accepted the Board’s findings and conclusion that
respondent’s multiple violations rose to flagrant dishonesty absent a lack of an
attempt to fraudulent obtain client or public funds, where the intentional dishonesty
is aggravated or prolonged, continues through the disciplinary process, and where
respondent demonstrates no remorse and attempts to shift blame for his misconduct
on others). While many prior cases have involved additional misconduct, we look
to the totality of the misconduct in determining whether the dishonesty was flagrant
and have considered whether the intentional dishonesty was an attempt to hide other
misconduct and blame others for his misconduct. See, e.g., In re Kanu, 5 A.3d 1
(D.C. 2010) (although other factors were present, the court found flagrant dishonesty
where counsel failed to return his fee to clients if their visa applications were not
successful, failed to communicate the outcome of the visa proceedings or respond to
clients’ request for the refund of their fees, and subsequently lied to both his clients
and Disciplinary Counsel about his efforts to return the fees, and where numerous
aggravating factors were present including the vulnerability of the clients, his failure
to return fees, and counsel’s failure to take any responsibility for his misconduct);
In re McClure, 144 A.3d 570 (D.C. 2016) (adopting Board recommendation of
No. 21-BG-778

disbarment for protracted dishonesty in a single probate case where he showed no
remorse and no mitigating circumstances were present). We have also considered
whether during the disciplinary proceedings respondent acknowledged his
misconduct, showed remorse, or showed any willingness to pay restitution or return
his client’s unearned fees. In this case the state of Maryland found that respondent
failed to competently represent three vulnerable clients in their immigration cases to
the clients’ detriment, failed to communicate with his clients to the point of
abandonment by failing to respond to their inquiries, and failed to return unearned
fees once his clients terminated his representation. Further, once disciplinary
proceedings began, respondent failed to cooperate and then submitted multiple false
statements and prepared false statements for another to sign. These false statements
denied any misconduct, argued that he did not represent the clients, falsely attributed
his failure to provide competent representation or effective communication to his
clients to another, and falsely claimed his fees were not excessive, he did not owe
them any fees and his clients owed him additional unpaid fees. Throughout the
Maryland proceedings respondent denied responsibility, showed no remorse, and
made no attempts at restitution. Reviewing the full scope of respondent’s
misconduct, as well as the long list of aggravating factors, irrespective of the
presumption applied by the state of Maryland, we conclude that respondent’s
misconduct constitutes flagrant dishonesty and disbarment is within the range of
discipline this court would impose if this were an original matter. Accordingly,
respondent has not shown why substantially different discipline would be imposed
by this court or why identical discipline should not be imposed.



                                 PER CURIAM